 Case 1:18-cr-00099-WES-PAS Document 70-1 Filed 11/12/19 Page 1 of 1 PageID #: 252


  From:    Lanai harris-taylor l.taylorxo@gmail.com
Subject:   a letter regarding Roberto Correa
   Date:   October 26, 2019 at 1:15 PM
     To:   Mary June Ciresi mjciresi@ciresilaw.com




       Your honor,

       I am writing this on behalf of my father Roberto Correa, I’ll start by saying I couldn’t imagine a
       life with a different dad. Like many of us he’s had some bumps in the road, made some mistakes
       whichever you want to call it, but being a dad hasn’t been one of them. When I need something
       he is who I call, when I’m down & out he is who I call, when I feel defeated he is who I call on,
       when I’m happy he is who i call, when I feel accomplished he is who I call, my sole person, my
       purpose. For a while now I’ve noticed a considerable difference in the man he is and I couldn’t
       be any happier, working, watching him be able to be a dad to my little brother. From signing up
       for basketball leagues to simply just helping him with his homework. Things I didn’t really get to
       have with him as a child. It is amazing seeing him actually be the dad I always knew he was.
       Some of my worst days were the days that I couldn’t pick up the phone and call him just to say
       hello, hear his voice or even just tell him about my day.

       Your honor, all I’m really trying to say is my heart is full when he is near, my days are brighter
       when he is around. I am so grateful for him, for all he has done and all does, and I hope you can
       see him for what I do.



                                            Thanks, lanai

       Sent from my iPhone
